Opinion issued November 15, 2012




                                     In The
                              Court of Appeals
                                    For The
                         First District of Texas
                                 ____________

                             NO. 01-11-00377-CR
                             NO. 01-11-00398-CR
                               ____________

                        JONATHAN HALL, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                    On Appeal from the 434th District Court
                         Fort Bend County, Texas
          Trial Court Cause No. 08-DCR-050712 & 10-DCR-054665
                         MEMORANDUM OPINION
      Appellant Jonathan Hall pleaded guilty to the felony offenses of burglary of

a habitation with intent to commit sexual assault and aggravated sexual assault.

See TEX. PENAL CODE ANN. §§ 22.021, 30.02(a)(1) (West 2011 & West Supp.

2012).   The trial court found appellant guilty of both offenses and assessed
punishment at 30 years’ confinement.          After sentencing, appellant executed a

waiver of his right to appeal with respect to matters related to his pleas of guilty.

The trial court certified that appellant had waived the right to appeal matters

pertaining to his pleas of guilty, and certified that appellant had the right to appeal

matters from the punishment phase. Appellant timely filed notices of appeal.

         Appellant’s appointed counsel on appeal has filed a motion to withdraw,

along with an Anders brief stating that the record presents no reversible error and

therefore the appeals are without merit and are frivolous. See Anders v. California,

386 U.S. 738, 87 S. Ct. 1396 (1967).


         Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State,

573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel indicates that she has

thoroughly reviewed the record and that she is unable to advance any grounds of

error that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400;

Mitchell v. State, 193 S.W.3d 153, 154 (Tex. App.—Houston [1st Dist.] 2006, no

pet.).


         Here, counsel’s brief reflects that she delivered a copy of the brief to

appellant and informed him of his right to examine the appellate records and to file


                                          2
a response. See In re Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008).

Appellant has not filed a pro se response.


      We have independently reviewed the entire records in these appeals, and we

conclude that no reversible error exists in the records, that there are no arguable

grounds for review, and that therefore the appeals are frivolous. See Anders, 386
U.S. at 744, 87 S. Ct. at 1400; Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim.

App. 2009) (explaining that frivolity is determined by considering whether there

are “arguable grounds” for review); Bledsoe v. State, 178 S.W.3d 824, 826–27

(Tex. Crim. App. 2005) (emphasizing that reviewing court—and not counsel—

determines, after full examination of proceedings, whether the appeal is wholly

frivolous); Mitchell, 193 S.W.3d at 155. An appellant may challenge a holding

that there are no arguable grounds for appeal by filing a petition for discretionary

review in the Court of Criminal Appeals. See Bledsoe, 178 S.W.3d 827 & n.6.


      In each appeal, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.1 Attorney Carmen M. Roe must immediately send the notice

required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of the notice

with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).


1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
      App. 2005).
                                           3
                                     PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4